Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1-3, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levi (“Age and Gender Classification using Convolutional Neural Networks”, CVPR 2015) in view of Vervier (US 2015/0051840)
As for claim 1, Levi teaches
A method for generating a neural network for recognizing an attribute of an object, comprising: 
recognizing at least an attribute of an object in a sample image according to a feature extracted from the sample image, using the neural network;(Levi Fig 2, ch 3 par 1, abstract, an age and gender classifier based on neural networks)
Levi does not specifically teach, Vervier however teaches
determining a loss function value at least according to a margin value determined based on a semantic relationship between attributes, wherein the semantic relationship is obtained from a predefined table at least according to a real attribute and the recognized attribute of the object, and wherein the predefined table is composed of the attributes and the semantic relationship between the attributes (Vervier [0148] confusion matrix represents calculated relationships between vectors of species “i” and predicted as belonging to species “k” – i.e. “real” and “recognized” attributes; [0142] the loss function is updated based on the confusion matrix); and 
updating a parameter in the [machine learning model] according to the determined loss function value (Fig 5 the machine learning model is repeatedly retrained with new loss function parameters)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classifier of Levi by including the concept of training the model based on a confusion matrix as taught by Vervier, as both pertain to trainable machine learning classifiers.  The motivation to do so would have been, to enhance the accuracy of classification.

As for independent claims 13-15, please see discussion of analogous claim 1 above.

As for claim 2, the combination of Levi and Vervier teaches 
the semantic relationship between the attributes in the predefined table represents an order relationship between the attributes or a similarity relationship between the attributes (it is not entirely clear what an “order relationship” or “similarity relationship” require, however Vervier [0148] determines counts of correctly and incorrectly predicted vectors; for example if vector A is similar to vector B, there is a higher likelihood that A would be misclassified as B, and vice versa – thus probability of misclassification could be understood as “a similarity relationship”)

As for claim 3, the combination of Levi and Vervier teaches 
the semantic relationship between the attributes in the predefined table is measured by a Euclidean distance between the attributes, a Hamming distance between the attributes, or a correlation coefficient between the attributes (Vervier [0148] confusion matrix values can be called “correlation coefficients”)

As for claim 11, the combination of Levi and Vervier teaches 
in a case where the sample image is composed of a plurality of paired sample images, the attributes in the predefined table are real attributes (see claim 4, multiple color channels are 2 or more; ); and 
in the determining, for any pair of sample images, a semantic relationship for determining the margin value can also be obtained from the predefined table, according to real attributes of objects in these two sample images (see claim 1 and 4)

B.	Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Levi (“Age and Gender Classification using Convolutional Neural Networks”, CVPR 2015) in view of Vervier (US 2015/0051840) in further view of Krawczyk (“Hyperspectral Image Analysis Based on Color Channels and Ensemble Classifier”, HAIS 2014)

As for claim 4, the combination of Levi and Vervier does not specifically teach, Krawczyk however teaches
in a case where the sample image is composed of a plurality of single sample images, the attributes in the predefined table are a real attribute and a predicted attribute, and the semantic relationship between the attributes in the predefined table is a semantic relationship between the real attribute and the predicted attribute (Krawczyk Fig 7, classifying individual color channels, i.e. “single sample images”); and 
in the determining, for any single sample image, a semantic relationship for determining the margin value is obtained from the predefined table, according to the real attribute and the recognized attribute of the object in the sample image (Vervier as discussed above – it would be analogously obvious to apply the confusion matrix to classifying  individual channels of Krawczyk)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Levi and Vervier, by further including the classification by individual color channels as taught by Krawczyk, as all pertain to image classification.  The motivation to do so would have been, to enable classification of complex-color images such as hyperspectral images, where distinguishing features of an image may be focused on specific color channels.

As for claim 5, the combination of Levi and Vervier and Krawczyk teaches 
in the recognizing, the recognized attribute is a person's age interval (Levi Fig 2, ch 3 par 1, abstract, an age and gender classifier)

As for claim 7, the combination of Levi and Vervier and Krawczyk teaches 
in the recognizing, the recognized attribute is more than one face attribute of a person (see claim 5, age classification)

As for claim 8, the combination of Levi and Vervier and Krawczyk teaches 
the attributes in the predefined table are combinations of face attributes, and the semantic relationship between the attributes in the predefined table is measured by a Hamming distance or a correlation coefficient between the combinations of face attributes (it would be obvious to apply a combination of multiple attributes such as taught by Levi - the age and gender attributes – to the confusion matrix of Vervier)


Allowable Subject Matter


Claims 6, 9-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.
	As for clam 6, the prior art does not specifically teach measuring an Euclidean distance between age intervals.
	As for claim 9, the prior art does not specifically teach obtaining the correlation coefficient (e.g. confusion matrix) from a correlation matrix of face attributes.
	As for claim 10, the prior art does not specifically teach a second loss function based on a person’s identity, and a joint loss function based on the first (recited in claim 1) and the second function loss.
	As for claim 12, the prior art does not specifically teach determining the loss function value based on the margin value and a similarity between recognized attributes of the two sample images (as recited in claim 11).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669